IN THE SUPREME COURT OF THE STATE OF DELAWARE,

TORY E. BRAXTON,                      §
                                      §   No. 22, 2016
      Defendant Below-                §
      Appellant,                      §
                                      §
      v.                              §   Court Below—Superior Court
                                      §   of the State of Delaware
STATE OF DELAWARE,                    §
                                      §   Cr. ID 0910000699
      Plaintiff Below-                §
      Appellee.                       §

                          Submitted: January 19, 2016
                          Decided: March 1, 2016

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                  ORDER

      On this 1st day of March 2016, the Court having considered this matter on

the opening brief and the motion to affirm has determined that the Superior Court

order denying several motions seeking correction of the defendant’s sentence

should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its well-reasoned December 21, 2015 Letter Order. To the extent that

Braxton argues that the trial judge based the sentence he imposed on improper

factors, that argument is not properly supported by the record, is not rationally

supported by any argument of improper bias on the part of the trial judge, is

untimely, and is belied by the rational reasons given by the trial judge for the

sentence imposed.
     NOW, THEREFORE IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                    BY THE COURT:
                                    /s/ Leo E. Strine, Jr.
                                    Chief Justice




                                2